Case 2:18-cv-09499-SJO-MRW Document 16 Filed 01/16/19 Page 1 of 2 Page ID #:147




   1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
      R. Brian Timmons (Bar No. 155916)
   2  briantimmons@quinnemanuel.com
      Lee J. Rosenberg (Bar No. 287567)
   3  leerosenberg@quinnemanuel.com
     865 South Figueroa Street, 10th Floor
   4 Los Angeles, California 90017-2543
     Telephone: (213) 443-3000
   5 Facsimile: (213) 443-3100
   6 Attorneys for Petitioner
     Smart King Ltd.
   7
   8                          UNITED STATES DISTRICT COURT
   9             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  10 Smart King Ltd,                         Case No: 2:18-cv-18-9499-SJO-MRW
  11                Petitioner,              NOTICE OF DISMISSAL
                                             PURSUANT TO FRCP RULE
  12        v.                               41(a)(1)(A)(i)
  13 Season Smart Limited
                                             The Honorable James Otero
  14                Respondent.
                                             Discovery Cut-Off: Not Set
  15                                         Motion Cut-Off: Not Set
                                             Pre-Trial Conference: Not Set
  16                                         Trial Date: Not Se
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                                   NOTICE OF DISMISSAL
Case 2:18-cv-09499-SJO-MRW Document 16 Filed 01/16/19 Page 2 of 2 Page ID #:148




   1                              NOTICE OF DISMISSAL
   2        Pursuant to Federal Rule of Civil Procedure rule 41(a)(1)(a)(i), Petitioner
   3 Smart King Ltd. hereby dismisses the above-captioned action with prejudice.
   4 Respondent Season Smart Limited has not yet been served in this action or
   5 otherwise made an appearance.
   6
   7 DATED: January 16, 2019               QUINN EMANUEL URQUHART &
                                           SULLIVAN, LLP
   8
   9
  10                                        By /s/ R. Brian Timmons
  11                                          R. Brian Timmons
                                              Lee J. Rosenberg
  12
  13                                           Attorneys for Petitioner
  14                                           Smart King Ltd.

  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                -1-
                                                                          NOTICE OF DISMISSAL
